Status of Claims
This is a notice of allowance in reply to the after final filed on May 10, 2022.
Claims 1, 4, 7, 12-14 and 20-23 have been amended.
Claims 1, 3-7, 9-14 and 16-23 are allowed.
This action includes a Reason for Allowance.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The rejection of claims 1, 3-7, 9-14 and 16-23 under 35 USC § 101 is withdrawn in light of Applicant’s amendments and arguments. 
The rejection of claims 1, 3-7, 9-14 and 16-23 under 35 USC § 103 is withdrawn in light of Applicant’s amendments and arguments.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references of record are Maguire et al., (US 2015/0227999 A1), Budhraja et al., (US 2016/0320435 A1), Radke et al., Image Change Detection Algorithms: A Systematic Survey, IEEE Transactions on Image Processing, Vol. 14, No.3, March 2005,  Zimerman et al., (US 2016/0219402 A1) and Bastos (US 2011/0295658 A1) as set forth in the art rejection of the Office action dated March 10, 2022.  These references do not fully teach or suggest all of the claimed details regarding claims 1, 7 and 13: monitoring, by a computing device, incoming real-time utility data of a utility; determining, by the computing device, that a triggering utility event has occurred based on the monitoring the incoming real-time utility data; assigning, by the computing device, a rating to the triggering utility event based on: predetermined rules for determining crowd-sourcing eligibility, time sensitivity of the triggering utility event, location of the triggering utility event, and nature of the triggering utility event; determining, by the computing device, based on the rating whether the triggering utility event is eligible for crowd sourcing; sending, by the computing device in response to determining that the triggering utility event is eligible for crowd-sourcing, an event message to one or more agent devices comprising a request for digital image collection at a location based on the triggering utility event, the event message including event information, wherein the one or more agent devices are associated with respective agents in a crowd-sourcing network; receiving, by the computing device, event data from the one or more agent devices, the event data including digital images; generating, by the computing device, multispectral images from the digital images using spectral imaging; analyzing , by the computing device using visual analytics analysis, the multispectral images to determine differences between historic image data and the digital multispectral images based on a joint probabilistic model; determining, by the computing device, the differences meet a threshold value; and issuing, by the computing device, a notification regarding maintenance requirements for the utility based on the determining the differences meet the threshold value.
The prior art references most closely resembling the Applicant’s claimed invention are Maguire et al., (US 2015/0227999 A1), Budhraja et al., (US 2016/0320435 A1), Radke et al., Image Change Detection Algorithms: A Systematic Survey, IEEE Transactions on Image Processing, Vol. 14, No.3, March 2005,  Zimerman et al., (US 2016/0219402 A1) and Bastos (US 2011/0295658 A1).
First, Maguire et al., discloses a crowd-sourced computer-implemented methods and systems of collecting requested data.
Second, Budhraja et al., discloses a wide-area, real-time monitoring and visualization system of an electric power grid.
Third, Radke et al., discloses a systematic survey of the common processing steps and core decision rules in modern change detection algorithms.
Fourth, Zimerman et al., discloses requesting media content of an real-life event by location.
Fifth, Bastos discloses collecting media data descriptive of a product.
With the current 2019 PEG the claims are also deemed to be statutory since, even if the claims are still determined to incorporate the abstract idea of organizing human activity and mathematical concepts (as explained in the final action dated March 10, 2022), the claims (as currently amended) present a practical application in the field of remote monitoring system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADJA CHONG whose telephone number is (571)270-3939.  The examiner can normally be reached on Monday 8:00 am - 5:00 pm, Tuesday 8:00 – 4:00 pm and Wednesday 8:00 – 2:00 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU can be reached on 571.272.6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NADJA N CHONG CRUZ/
Primary Examiner, Art Unit 3623